DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
           Claims 17 – 18, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rexberg et al (US 2015/0318880) in view of Masood et al (US 2018/0159483) and further in view of Hammler et al (US 9,935,810).

             Re claims 17 and 28, Rexberg teaches of an apparatus, comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor  for each of two or more parallel predistortion circuits separately (#214, ACT1 – ACTN, Fig.2C), to compensate for nonlinearity of the power amplifier (LUT, Paragraphs 0134 – 0137 and Figures 3A – 3C); perform nonlinear memory-based modeling on the transmission signal according to the dedicated predistortion model using the one or more polyphase components of the transmission signal comprised in the two or more polyphase components of the transmission signal (Figures 3A – 3C); combine output signals of the two or more parallel predistortion circuits to form a predistorted transmission signal (#215c, Fig.2C); and apply the predistorted transmission signal to the power amplifier (#223c, PA, Fig.2C). However, Rexberg does not specifically mention of selecting a dedicated predistortion model and dedicated predistortion coefficients for each of the two or more parallel predistortion circuits separately, to compensate for nonlinearity of the power amplifier; performing, by the two or more parallel predistortion circuits, the nonlinear memory-based modeling on the transmission signal according to the selected dedicated predistortion model and coefficients using the one or more polyphase components of the transmission signal. Rexberg does not specifically teach of wherein the dedicated predistortion model and the predistortion coefficients are selected as a result of minimizing of a difference between the transmission signal and the output signal of the power amplifier normalized to account for gain of the power amplifier, and the 
              Masood teaches of selecting a dedicated predistortion model (select a DPD model, Paragraphs 0017 and 0038) and dedicated predistortion coefficients (#216, Fig.2 and Paragraph 0038) for a predistortion circuit (#222, Fig.2) to compensate for nonlinearity of the power amplifier (PA, Fig.1 and Paragraphs 0030 – 0031); performing, by the predistortion circuit, the nonlinear memory-based modeling on the transmission signal (LUT, Paragraph 0023 and #218, Fig.2) according to the selected dedicated predistortion models and coefficients using the transmission signal (Paragraphs 0023 and 0038).
            Hammler teaches of a dedicated predistortion model and the predistortion coefficients are selected (model identification, #222, Figures 1, 6 and 8A – 8B and Col 16, Lines 30 – 50) as a result of minimizing of a difference between the transmission signal and the output signal of the power amplifier (x(n), y(n), Figures 1, 6 and 8A – 8B and least squares, Col 8, Lines 25 – 47) normalized to account for gain of the power amplifier (Col 13, Lines 1 – 17 and PA, Figures 6 and 8A – 8B), and the dedicated predistortion model is associated with at least one of weighted Taylor series, splines, or sums of time-shifted relations of an input variable with weights (Taylor, Col 10, Lines 24 – 35).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a selection of a dedicated predistortion model and dedicated predistortion coefficients to better compensate for the nonlinearity of the power amplifier. It would have been obvious to one having ordinary 

             Re claim 18, Rexberg teaches of wherein the two or more polyphase components of the transmission signal correspond to a first sampling rate (sampling rate, R, Paragraph 0117) and the output signals of the parallel predistortion circuits correspond to a second sampling rate (sampling rate, NxR, Paragraph 0117), the second sampling rate being larger than the first sampling rate (Paragraph 0117).  

            Re claim 26, Rexberg teaches of a computer program product embodied on a non-transitory computer-readable medium, comprising program instructions which, when loaded into an apparatus, execute the method according to claim 1 (software, Paragraph 0170).

           Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rexberg, Masood and Hammler in view of Balakrishnan et al (US 2018/0191383).

Re claim 20, Rexberg, Masood and Hammler teach all the limitations of claim 17 as well as Rexberg teaches of wherein the separating the transmission signal into the two or more polyphase components of the transmission signal comprises splitting the transmission signal into two or more subsignals (Paragraphs 0114 – 0016, Fig.2C) and filtering each of the two or more subsignals using different input filtering coefficients and/or input filtering orders (filtering coefficients, Paragraph 0156). However, Rexberg, Masood and Hammler do not specifically teach of finite impulse response filtering.
            Balakrishnan teaches of polyphaser decomposition by using a finite impulse response (FIR) implementation (Paragraphs 0021 and 0024).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used FIR filtering for its simple implementation.

           Claims 17 – 18, 21 – 22, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al (US 2012/0286985) in view of Masood et al (US 2018/0159483) and further in view of Hammler et al (US 9,935,810).

            Re claim 17 and 28, Chandrasekaran teaches of an apparatus, comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Paragraphs 0066 – 0067), cause the apparatus at least to: obtain a transmission signal (x[n], Figures 2 and 5) to be power-amplified in a power amplifier prior to transmission (#234, Fig.2); separate the transmission signal into two or more 
              Masood teaches of selecting a dedicated predistortion model (select a DPD model, Paragraphs 0017 and 0038) and dedicated predistortion coefficients (#216, Fig.2 and Paragraph 0038) for a predistortion circuit (#222, Fig.2) to compensate for nonlinearity of the power amplifier (PA, Fig.1 and Paragraphs 0030 – 0031); performing, by the predistortion circuit, nonlinear memory-based modeling on the transmission signal (LUT, Paragraph 0023 and #218, Fig.2) according to the selected dedicated predistortion models and coefficients using the transmission signal (Paragraphs 0023 and 0038).

            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed a selection of a dedicated predistortion model and dedicated predistortion coefficients to better compensate for the nonlinearity of the power amplifier. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed, by the predistortion circuit nonlinear memory-based modeling for its simplicity and high time efficiency. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dedicated predistortion model and the predistortion coefficients selected as a result of minimizing of a difference between the transmission signal and the output signal of the power amplifier normalized to account for gain of the power amplifier for effective linearization. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dedicated predistortion model be associated with the weighted Taylor series as an effective nonlinear memoryless model.



            Re claim 21, Chandrasekaran teaches of wherein the at least one memory and computer program code are further configured to cause the apparatus at least to filter the output signals of the two or more parallel predistortion circuits using different output filtering coefficients and/or output filtering orders (FIR, decimation filter, #508, Fig.5 and Paragraph 0057) and a summer configured to sum resulting filtered signals to form the predistorted transmission signal (#512, Fig.5).  

            Re claim 22, Chandrasekaran teaches of wherein the at least one memory and computer program code are further configured to cause the apparatus at least to filter the predistorted transmission signal using post filtering coefficients and a post filtering order (FIR, decimation filter, #508, Fig.5 and Paragraph 0057).

            Re claim 26, Chandrasekaran teaches of a computer program product embodied on a non-transitory computer-readable medium, comprising program instructions which, when loaded into an apparatus, execute the method according to claim 1 (Paragraph 0067).

20 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, Masood and Hammler in view of WP-01171-1.0 (“Designing Polyphase DPD Solutions with 28-nm FPGAs”, White Paper, Altera Corporation, January 2012)

            Re claim 20, Chandrasekaran, Masood and Hammler teach all the limitations of claim 17 as well as Chandrasekaran teaches of wherein the separating the transmission signal into the two or more polyphase components of the transmission signal comprises splitting the transmission signal into two or more subsignals (even and odd signals, Fig.5) and finite impulse response filtering one of the two or more subsignals (odd-numbered FIR, Paragraphs 0054 – 0055, Fig.5) using input filtering coefficients and/or input filtering orders (odd-numbered coefficients, Paragraph 0054). However, Chandrasekaran, Masood and Hammler do not specifically teach of finite impulse response filtering each of the two or more subsignals using different input filtering coefficients and/or input filtering orders
           WP-01171-1.0 teaches of polyphaser decomposition comprising finite impulse response filtering each of two or more subsignals using different input filtering coefficients and/or input filtering orders (even and odd numbered coefficients, Pages 8 – 10 and Fig.6).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have finite impulse response filtering each of two or more subsignals using different input filtering coefficients for each subsignal for reduced signal processing and enhanced flexibility or polynomial order programmability.

Allowable Subject Matter

            Claims 1 – 7, 9, 11 – 12, 14, 16 and 29 are allowed.

            Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633